DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 8/3/21, amended claim(s) 1-2 and 5, canceled claim(s) 27-28, and new claim(s) 34-38 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Applicability of Leahy-Smith America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 35 is objected to because of the following informalities: “comprises is a” (line 2) appears that it should be “comprises a.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
For claim 37, the claim term “the optical beam” lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-2, 29, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0029353 to Slayton et al. (hereinafter “Slayton”) in view of U.S. Patent Application Publication No. 2005/049582 to DeBenedictis et al. (hereinafter “DeBenedictis”).
For claim 1, Slayton discloses a method of non-invasively treating a skin tissue area (Abstract), the skin tissue area including a dermis layer area in a dermis layer (para [0041]) and an epidermis layer area in a epidermis layer (para [0041]), the epidermis layer having a skin surface and covering the dermis layer area (para [0041]), the method comprising:

simultaneously (as can be seen in Figs. 5 and 12-13, either the one transducer producing both at the same time or the two transducers producing both at the same time) (also see para [0079] and/or [0105]) producing a plurality of epidermal lesions (a different 25) (Figs. 12 and 13) (also see page 5 of the 11/18/20 PTAB decision, which cites para [0041] and [0049] for establishing that “Slayton teaches that the subcutaneous tissue affected by these different depth lesions ‘can include … any of epidermal layer, dermis layer’ or other ‘tissue, muscle, tendon, cartilage’ and that ‘ultrasound energy can be emitted to depth at a or below a skin surface in a range from about 0 mm to about 150 mm’”), separate from the dermal lesions (as can be seen in Figs. 12 and 13), and localized in the epidermis layer area (Figs. 5 and 12, and para [0041] and [0079]) (alternatively, Fig. 13 and para [0106]), by focusing energy (108) (Figs. 12-13) (para [0040]) through a plurality of second lenses (“mechanical lenses or variable focus lenses, such as, for example, liquid-filled lenses” and/or “electronic focusing array,” para [0053]) (also see Fig. 12 which shows two different lenses having two different radii of curvature) into epidermal focal spots at a second depth less than the first depth (i.e., at 112A) (see Figs. 12 and 13),

Slayton does not expressly disclose that the energy is a laser beam.
However, DeBenedictis teaches energy that is a laser beam (Abstract).
It would have been obvious to a skilled artisan to modify Slayton such that the energy is a laser beam, in view of the teachings of DeBenedictis, because such a modification would be the simple substitution of one energy type for another energy type that would lead to the predictable result of creating treatment zones (i.e., lesions) in the subcutaneous tissue.
Slayton does not expressly disclose that the at least one epidermal lesion is smaller than the at least one dermal lesion, the at least one dermal lesion causing rejuvenation of the dermis layer area, and the at least one epidermal lesion provides epidermal stimulation, which accelerates the rejuvenation of the dermis layer area caused by the at least one dermal lesion.
However, DeBenedictis teaches that the epidermal tissue region that is altered by a radiation source is/are smaller than the dermal tissue region that is altered by a radiation source (as can be seen in Fig. 3) (para [0009], the “minimize epidermal necrosis” discussed in this paragraph leading to a smaller epidermal tissue region altered by radiation than the dermal tissue region), that the at least one dermal lesion rejuvenating the dermal layer area (para [0045] and [0047]-[0049]) (also see para [0062] and [0111]), and that the at least one epidermal lesion provides epidermal stimulation, which accelerates the rejuvenation of the dermis layer area caused by the at least one dermal lesion (para [0047]) (also see para [0045] and [0048]).
It would have been obvious to a skilled artisan to modify Slayton such that the first lesions are dermal lesions, that the second lesions are epidermal lesions, that the deep layer area is a dermis layer area, and that the shallow layer area is an epidermis layer area, that the at least one epidermal lesion is 
For claim 2, Slayton does not expressly disclose wherein the dermal lesion provides a first coverage of the skin tissue area and the epidermal lesion provides a second coverage of the skin tissue area, wherein the second coverage is smaller than the first coverage.
However, DeBenedictis teaches that the epidermal tissue region that is altered by a radiation source is smaller to the dermal tissue region that is altered by a radiation source (as can be seen in Fig. 3) (para [0009]).
It would have been obvious to a skilled artisan to modify Slayton wherein the at least one dermal lesion provides a first coverage of the skin tissue area and the at least one epidermal lesion provides a second coverage of the skin tissue area, wherein the second coverage is smaller than the first coverage, in view of the teachings of DeBenedictis, for the obvious advantage of pulling the dermal tissue inward, which results in pulling taut any overlying laxity through a stretching of the epidermis, through a process that “not only reduces the down-time and side effects of the treatment, but also increases the positive skin-tightening effects” (see para [0056] of U.S. Patent Application Publication No. 2008/0262482 to Hantash et al.).
For claim 29, Slayton does not expressly disclose wherein the laser beam comprises a fractional laser beam having a wavelength in the range of 800 nm – 11 µm and having a pulse duration of 0.1 – 40 ms.
However, DeBenedictis teaches wherein the laser beam comprises a fractional laser beam (para [0042]) having a wavelength in the range of 800 nm – 11 µm (para [0079]) and having a pulse duration of 0.1 – 40 ms (para [0079]) (also see Table 1).
It would have been obvious to a skilled artisan to modify Slayton wherein the laser beam comprises a fractional laser beam having a wavelength in the range of 800 nm – 11 µm and having a pulse duration of 0.1 – 40 ms, in view of the teachings of DeBenedictis, because such treatment parameters are suitable to produce lesions/necrotic zones in the subcutaneous tissue of Slayton (see para [0079] of DeBenedictis).
For claim 34, Slayton further discloses wherein the first lenses are arranged in a pattern and the second lenses are arranged in interstitial spaces within the pattern between the first lenses (as can be seen in Fig. 12).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayton in view of DeBenedictis, and further in view of U.S. Patent Application Publication No. 2009/0069741 to Altshuler et al. (hereinafter “Altshuler”).
For claim 3, Slayton and DeBenedictis do not expressly disclose where the first coverage of the skin tissue area is less than 40 % of the skin tissue area and wherein the second coverage of the skin tissue area is less than 5 % of the skin tissue area.
However, Altshuler teaches that a coverage area is a result effective variable that can be less than 40 % of the skin tissue area and also that it can be less than 5% of the skin tissue area based upon the desired therapeutic effect to be achieved (para [0138] of Altshuler).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to optimize Slayton for the obvious advantage of tailoring treatment depending on whether excessive heating and damaged needs to be prevents, thermal reaction is needed in an entire treatment area, ablation of damaged tissue is needed, or an underlying bias of heat is needed, all depending on what is desired for the treatment to effect.
Claim(s) 5 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayton in view of DeBenedictis, and further in view of U.S. Patent Application Publication No. 2011/0092966 to Guo et al. (hereinafter “Guo”).
For claim 5, Slayton and DeBenedictis do not expressly disclose wherein producing the dermal lesion and producing the epidermal lesion comprises: providing the laser beam at a predetermined laser power during a predetermined pulse time; wherein the laser beam has a power density in the dermal focal spot or the epidermal focal spot above a characteristic threshold value for the respective dermal or epidermal skin tissue at which a laser induced optical breakdown (LIOB) event is produced.
However, Guo teaches wherein producing the dermal lesion and producing the epidermal lesion comprises: providing the laser beam at a predetermined laser power during a predetermined pulse time (para [0015]), wherein the laser beam has a power density in the dermal focal spot or the epidermal focal spot above a characteristic threshold value for the respective dermal or epidermal skin tissue at which a laser induced optical breakdown (LIOB) event is produced (para [0015]).

For claim 30, Slayton and DeBenedictis do not expressly disclose wherein the laser beam for producing the laser-induced optical breakdown (LIOB) has a wavelength in the range of 700 nm – 1.5 µm and a pulse duration of 50 fs – 1 ns.
However, Guo teaches wherein the laser beam for producing the laser-induced optical breakdown (LIOB) has a wavelength in the range of 700 nm – 1.5 µm and a pulse duration of 50 fs – 1 ns (para [0015]).
It would have been obvious to a skilled artisan to modify Slayton wherein the laser beam for producing the laser-induced optical breakdown (LIOB) has a wavelength in the range of 700 nm – 1.5 µm and a pulse duration of 50 fs – 1 ns, in view of the teachings of Guo, for the obvious advantage of providing a laser that is sufficient to be able to make lesions in biological tissue (see para [0015] of Guo).
Claim(s) 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayton in view of DeBenedictis, and further in view of U.S. Patent Application Publication No. 2002/0161357 to Anderson et al. (hereinafter “Anderson”).
For claim 35, Slayton and DeBenedicits do not expressly disclose wherein the pattern of the first lenses comprises a rectangular array or a square array.
However, Anderson teaches wherein a pattern of focusing elements comprises a rectangular array or a square array (see Fig. 1A).

For claim 36, Slayton and DeBenedicits do not expressly disclose wherein the pattern of the first lenses comprises a hexagonal arrangement.
However, Anderson teaches wherein a pattern of the focusing elements comprises a hexagonal arrangement (see Fig. 1).
It would have been obvious to a skilled artisan to modify Slayton wherein the pattern of the first lenses comprises a hexagonal arrangement, in view of the teachings of Anderson, because such a pattern is a suitable pattern for Slayton’s lenses to focus the energy from Slayton’s transducers onto the skin of the patient.
Claim(s) 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayton in view of DeBenedictis, and further in view of U.S. Patent Application Publication No. 2005/0222555 to Manstein et al. (hereinafter “Manstein”).
For claim 37, Slayton and DeBenedictis wherein an extent of damage by the laser beam to the dermal layer in the dermal lesions is different than an extent of damage by the laser beam to the epidermal layer in the epidermal lesions.
However, Manstein teaches wherein an extent of damage by a laser beam to a dermal layer in dermal lesions is different than an extent of damage by the laser beam to an epidermal layer in epidermal lesions (para [0050], depth limited to 50 – 100 µm will result is greater extent of damage in epidermal layer and depth of about 300 µm will result in greater damage in dermal layer).
It would have been obvious to a skilled artisan to modify Slayton wherein an extent of damage by the laser beam to the dermal layer in the dermal lesions is different than an extent of damage by the .
Allowable Subject Matter
Claim(s) 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although para [0148] of U.S. Patent Application Publication No. 2010/0286673 to Altshuler et al. teaches that second coverage may be less than first coverage, the exact percentage of 12% is not disclosed.
Response to Arguments
Applicant(s)’ arguments filed 8/3/21 have been fully considered.
With respect to claim 1, the plurality of dermal lesions and the plurality of epidermal lesions can be seen in Figs. 12 and 13.  They are denoted by the multiple “X’s” in those figures.  Additionally, the transducer arrays themselves are not being mapped to the claimed “lenses.”  The arrays themselves are made up a plurality of transducers, similar to how the “electronic focusing array” is made up of a plurality of focusing elements.  Similarly, para [0053] uses the term “lenses” and not “lens.”  For DeBenedictis, the Board has already addressed this issue when and found that “DeBenedictis specifically discloses lesions in both layers” (see page 5 of the PTAB decision dated 11/18/20).
With respect to the 112 rejection(s), Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to Domankevitz in view of DeBenedictis, Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to Slayton in view of DeBenedictis and Domankevitz, Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to Slayton in view of DeBenedictis, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791